                                                                JS-6


 1
 2
 3
 4
 5
 6
 7                   UNITED STATES DISTRICT COURT
 8                  CENTRAL DISTRICT OF CALIFORNIA
 9                          WESTERN DIVISION
10
11 MOLDEX-METRIC, INC., a California   CASE NO. 18-cv-07707-PA-PLA
   corporation,
12
                 Plaintiff,            JUDGMENT AND
13                                     PERMANENT INJUNCTION
         v.
14
15 CIRRUS HEALTHCARE
   PRODUCTS, L.L.C., a Delaware
16 limited liability corporation,
   WALGREEN CO., an Illinois
17 corporation, and Guangzhou Junyue
18 Foam Earplug Co. Ltd., a Chinese
   company,
19
                 Defendants.
20
21
22
23
24
25
26
27
28
 1         The Court having read and reviewed the parties’ Stipulation for Entry of
 2 Judgment, IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:
 3         1.    Cirrus Healthcare Products, L.L.C. (“Cirrus”) and Guangzhou Junyue
 4 Foam Earplug Co. Ltd. (“Guangzhou”), each on behalf of itself and its respective
 5 successors, subsidiaries, affiliates, officers, directors, servants, agents, employees,
 6 and attorneys, and any and all persons acting or attempting to act in concert or
 7 participation with either Cirrus or Guangzhou, are hereby permanently restrained and
 8 enjoined from directly or indirectly (1) manufacturing, selling, offering for sale,
 9 distributing, importing, advertising or marketing in the United States, its territories
10 and possessions, any earplug product composed of, in whole or in part, (a) earplugs
11 with an appearance shown in Exhibit 1 hereto, or (b) other earplugs with an
12 appearance likely to cause confusion with Moldex-Metric, Inc.’s (“Moldex”) United
13 States Trademark Registration No. 2,680,402; and (2) assisting, aiding, or abetting
14 any other person or entity in or performing any of the activities referred to in (1).
15         2.    Each party shall bear its own attorneys’ fees and costs.
16         3.    This Judgment disposes of this action in its entirety and except as
17 provided herein, all other claims asserted in this action are hereby dismissed with
18 prejudice.
19
20
21
22
23 DATED: January 18, 2019                 By:
24                                                       PERCY ANDERSON
                                                       United States District Judge
25
26
27
28
                                                 -1-
EXHIBIT 1
